DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al [US 2020/0137176 A1] in view of Bauer et al [US 5,870,759] and Childress et al [US 2006/0225123 A1].
With regard to claim 1, Todd teaches a method for bottom-up hierarchical data administration in a computerized network, said computerized network comprising a central server coupled to a plurality of edge nodes (see Figure 6), the method comprising: 
compiling, via a first one of the edge nodes, data associated with a transaction; storing the data as a master dataset in a memory of the first edge node (see paragraphs [0055], [0061], and [0077]-[0078]; the system is able to locally store at the edge node transaction data).
Todd does not appear to explicitly teach providing the central server with authority over the plurality of edge nodes regarding permissions and control in the computerized network; comparing the master dataset to transactional data stored in the central server; and when the transactional data in the central server is inconsistent with the master dataset in the first edge node, updating the transactional data in the central server to be consistent with the master dataset in the first edge node even though the central server has authority over the first edge node regarding permissions and control in the computerized network.
Childress teaches providing the central server with authority over the plurality of nodes regarding permissions and control in the computerized network (see paragraphs [0027], [0034], and [0040]; the policy servers control elements/nodes/components under them like a central server or enterprise level policy server controls the elements/servers/nodes below it in the hierarchy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd by incorporating means to allow the central server to have configuration options and control over the various components/servers below it as taught by Childress in order to allow for a centralized and consistent mechanism for being able to set permissions and control on who and what accesses the various edge servers and content therein thus helping to ensure reliable networked system that has up-to-date and consistent policies as determined by the central authority/server.
Todd in view of Childress teach providing the central server with authority over the plurality of edge nodes regarding permissions and control in the computerized network (see Todd, Figure 6 and paragraphs [0077]-[0078]; Childress, paragraphs [0027], [0034], and [0040]; the central authority server controls the access policies (permissions) and security policies (control) of the various servers in the network).
Todd in view of Childress do not appear to explicitly teach comparing the master dataset to transactional data stored in the central server; and when the transactional data in the central server is inconsistent with the master dataset in the first edge node, updating the transactional data in the central server to be consistent with the master dataset in the first edge node even though the central server has authority over the first edge node regarding permissions and control in the computerized network.
Bauer teaches comparing the master dataset to transactional data stored in the central server (see col 12, lines 38-46; the system has means to compare data from a central server and edge/local nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd in view of Childress by incorporating means to allow nodes and a central server to verify that they have matching data via checksum as taught by Bauer in order to allow the system to determine that pushed/broadcast messages have been received and incorporated at the respective storage sites while also determining if there are differences at one storage node/site compared to another without having to a do a full copy or full data comparison thereby allowing the system to make the determinations without unnecessarily bogging down network bandwidth, latency, and other computer resources.
Todd in view of Childress and Bauer teach when the transactional data in the central server is inconsistent with the master dataset in the first edge node, updating the transactional data in the central server to be consistent with the master dataset in the first edge node even though the central server has authority over the first edge node regarding permissions and control in the computerized network (see Bauer, see col 12, lines 38-46 and col 13, lines 1-16; see Todd, paragraph [0077] and [0078]; Childress, paragraph [0040]; the system allows for an admin node to have its own copy of the ledger where the system can utilize a comparison technique to determine that the admin node is not up-to-date and can perform a synchronization/replication step to update the central server to make it consistent with the data at the rest of the nodes).

With regard to claim 2, Todd in view of Childress and Bauer teach further comprising storing a copy of the master dataset on each one of the plurality of edge nodes (see Todd, Figure 6 and paragraphs [0078] and [0055]; each node/edge node has a copy of the master dataset data).

With regard to claim 3, Todd in view of Childress and Bauer teach wherein each one of the plurality of edge nodes is a part of a distributed ledger database, and the storing the copy on each one of the plurality of edge nodes comprises appending the copy to the distributed ledger on each one of the plurality of edge nodes (see Todd, Figure 6 and paragraphs [0078] and [0055]; each node/edge node has a copy of the master dataset data and).

With regard to claim 4, Todd in view of Childress and Bauer teach comparing the master dataset in the first edge node to the copies in the rest of the plurality of edge nodes; and when the comparing determines an inconsistency, updating the master dataset in the first edge node and the copies in the rest of the plurality of edge nodes to be consistent based on a consensus derived from said comparing (see Todd, paragraph [0055]; a broadcast of the new data is sent and inspected/compared by the various nodes and a consensus is reached which will allow the actual updating/committing of the blockchain).

With regard to claim 9-12, these claims are substantially similar to claims 1-4 and are rejected for similar reasons as discussed above.



Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al [US 2020/0137176 A1] in view of Bauer et al [US 5,870,759] and Childress et al [US 2006/0225123 A1] in further view of Carroll et al [US 2008/0255901 A1].
With regard to claim 7, Todd in view of Childress and Bauer teach all the claim limitations of claim 1 as discussed above.
Todd in view of Childress and Bauer do not appear to explicitly teach wherein the first edge node is a point of sale ("POS") terminal that executed the transaction.
Carroll teaches a point of sale ("POS") terminal that executed the transaction (see paragraphs [0036], [0092], and [0155]; the edge servers/nodes can relate to POS terminals that execute transactions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd in view of Childress and Bauer by utilizing transaction information to relate to POS transaction information as taught by Carroll in order to allow users to be able to make purchases and order items thereby providing the users services to acquire items/products/services that they want while leveraging the user’s trust in the record/transaction storage system to ensure that the data is not tampered with and that the information stored can be trusted as an accurate record/history of transactions.
Todd in view of Childress and Bauer in further view of Carroll teach wherein the first edge node is a point of sale ("POS") terminal that executed the transaction (see Todd, Figure 1 and paragraph [0033]; see Carroll, paragraphs [0036], [0092], and [0155]; edge node can include a local server/kiosk to record sale transactions).

With regard to claim 8, Todd in view of Childress and Bauer teach all the claim limitations of claim 1 as discussed above.
Todd in view of Childress and Bauer do not appear to explicitly teach wherein the transaction is a sale, a trade, or a transfer, and/or a submission of documentation associated with a sale, a trade, or a transfer.
Carroll teaches wherein the transaction is a sale, a trade, or a transfer, and/or a submission of documentation associated with a sale, a trade, or a transfer (see paragraphs [0036], [0092], and [0155]; the edge servers/nodes can relate to POS terminals that execute transactions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd in view of Childress and Bauer by utilizing transaction information to relate to POS transaction information as taught by Carroll in order to allow users to be able to make purchases and order items thereby providing the users services to acquire items/products/services that they want while leveraging the user’s trust in the record/transaction storage system to ensure that the data is not tampered with and that the information stored can be trusted as an accurate record/history of transactions.

With regard to claims 15 and 16, these claims are substantially similar to claims 7 and 8 and are rejected for similar reasons as discussed above.



Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al [US 2020/0137176 A1] in view of Bauer et al [US 5,870,759] and Childress et al [US 2006/0225123 A1] in further view of Hardy et al [US 2019/0207768 A1].
With regard to claim 5, Todd in view of Childress and Bauer teach all the claim limitations of claim 1 as discussed above.
Todd in view of Childress and Bauer do not appear to explicitly teach deleting the transactional data in the central server when the transactional data is a duplicate of the master dataset.
Hardy teaches deleting the transactional data in the central server when the transactional data is a duplicate of the master dataset (see paragraph [0115]; the system can have a master/central ledger where duplicate data can be removed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data storage management of Todd in view of Childress and Bauer by utilizing rules/policies about duplicates as taught by Hardy in order to prevent duplicate records from clogging up the storage space and maintaining a concise yet accurate record keeping system thereby helping the system users to be able to find transactions easier since there will be less transactions to search through while saving storage space by not having multiple duplicates of all the records.

With regard to claim 13, this claim is substantially similar to claims 5 and is rejected for similar reasons as discussed above.



Claims 6, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al [US 2020/0137176 A1] in view of Bauer et al [US 5,870,759] and Childress et al [US 2006/0225123 A1] in further view of Hardy et al [US 2019/0207768 A1] and in further view of Shaath et al [US 2006/0010150 A1].
With regard to claim 6, Todd in view of Childress and Bauer in further view of Hardy teach all the claim limitations of claims 1 and 5 as discussed above.
Todd in view of Childress and Bauer in further view of Hardy do not appear to explicitly teach only deleting the transactional data in the central server when the transactional data: is a duplicate of the master dataset; and qualifies to be part of a predetermined dispensable category.
Shaath teaches only deleting the transactional data when the transactional data: is a duplicate; and qualifies to be part of a predetermined dispensable category (see paragraphs [0050], [0098]-[0102], [0107], and [0109]; the system can utilize various policies for the local copies/drawers of the data that is mirrored including number of copies/versions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data storage management of Todd in view of Childress and Bauer in further view of Hardy by utilizing a plurality of rules/policies for retention policies as taught by Shaath in order to allow for complex management policies of information so that redundancy can be ensured for at least some period of time of active usage of records/files while also including means to save storage space by thinning/reducing the number of copies so that the storage requirements of the system do not exponentially balloon out of control when.
Todd in view of Childress and Bauer in further view of Hardy in further view of Shaath teach only deleting the transactional data in the central server when the transactional data: is a duplicate of the master dataset; and qualifies to be part of a predetermined dispensable category (see Shaath, paragraphs [0050], [0098]-[0102], [0107], and [0109]; Hardy, paragraph [0115]; see Todd, paragraph [0077]; the system can store local copies of data at other sites and have policies for those copies including based on number of versions/copies and copies matching some category).

With regard to claim 14, this claim is substantially similar to claims 6 and is rejected for similar reasons as discussed above.


With regard to claim 17, Todd teaches a computer system with bottom-up hierarchical data administration, said system comprising: a central server, said central server comprising a memory unit for storing transactional data; a plurality of edge nodes coupled to the central server, each edge node comprising a processor and memory unit (see Figure 6), 
wherein at least a first of the edge nodes is configured to: process a transaction; compile data associated with the transaction; and store the data as a master dataset in the memory unit of said first edge node (see paragraphs [0055], [0061], and [0077]-[0078]; the system is able to locally store at the edge node transaction data).
Todd does not appear to explicitly teach wherein the central server has authority over the plurality of edge nodes regarding permissions and control in the system; a data administration module, said data administration module configured to: compare the master dataset in the first edge node to the transactional data in the central server; and when the transactional data is a duplicate of the master dataset, and the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server even though the central server has authority over the first edge node regarding permissions and control in the system.
Childress teaches wherein the central server has authority over the plurality of nodes regarding permissions and control in the system (see paragraphs [0027], [0034], and [0040]; the policy servers control elements/nodes/components under them like a central server or enterprise level policy server controls the elements/servers/nodes below it in the hierarchy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd by incorporating means to allow the central server to have configuration options and control over the various components/servers below it as taught by Childress in order to allow for a centralized and consistent mechanism for being able to set permissions and control on who and what accesses the various edge servers and content therein thus helping to ensure reliable networked system that has up-to-date and consistent policies as determined by the central authority/server.
Todd in view of Childress teach wherein the central server has authority over the plurality of edge nodes regarding permissions and control in the system (see Todd, Figure 6 and paragraphs [0077]-[0078]; Childress, paragraphs [0027], [0034], and [0040]; the central authority server controls the access policies (permissions) and security policies (control) of the various servers in the network).
Todd in view of Childress do not appear to explicitly teach a data administration module, said data administration module configured to: compare the master dataset in the first edge node to the transactional data in the central server; and when the transactional data is a duplicate of the master dataset, and the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server even though the central server has authority over the first edge node regarding permissions and control in the system.
Bauer teaches a data administration module, said data administration module configured to: compare the master dataset in the first edge node to the transactional data in the central server (see col 12, lines 38-46; the system has means to compare data from a central server and edge/local nodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd in view of Childress by incorporating means to allow nodes and a central server to verify that they have matching data via checksum as taught by Bauer in order to allow the system to determine that pushed/broadcast messages have been received and incorporated at the respective storage sites while also determining if there are differences at one storage node/site compared to another without having to a do a full copy or full data comparison thereby allowing the system to make the determinations without unnecessarily bogging down network bandwidth, latency, and other computer resources.
Todd in view of Childress and Bauer do not appear to explicitly teach when the transactional data is a duplicate of the master dataset, and the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server even though the central server has authority over the first edge node regarding permissions and control in the system
Shaath teaches the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data i (see paragraphs [0050], [0098]-[0102], [0107], and [0109]; the system can utilize various policies for the local copies/drawers of the data that is mirrored including number of copies/versions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data storage management of Todd in view of Childress and Bauer by utilizing a plurality of rules/policies for retention policies as taught by Shaath in order to allow for complex management policies of information so that redundancy can be ensured for at least some period of time of active usage of records/files while also including means to save storage space by thinning/reducing the number of copies so that the storage requirements of the system do not exponentially balloon out of control when.
Todd in view of Childress, Bauer, and Shaath teach the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server (see Shaath, paragraphs [0050], [0098]-[0102], [0107], and [0109]; see Todd, paragraph [0077]; the system can store local copies of data at other sites and have policies for those copies including based on number of versions/copies and copies matching some category).
Todd in view of Childress, Bauer, and Shaath do not appear to explicitly teach when the transactional data is a duplicate of the master dataset, and the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server even though the central server has authority over the first edge node regarding permissions and control in the system
Hardy teaches when the transactional data is a duplicate of the master dataset, delete the transactional data in the central server (see paragraph [0115]; the system can have a master/central ledger where duplicate data can be removed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data storage management of Todd in view of Childress, Bauer, and Shaath by utilizing rules/policies about duplicates as taught by Hardy in order to prevent duplicate records from clogging up the storage space and maintaining a concise yet accurate record keeping system thereby helping the system users to be able to find transactions easier since there will be less transactions to search through while saving storage space by not having multiple duplicates of all the records.
Todd in view of Childress, Bauer, Shaath, and Hardy teach when the transactional data is a duplicate of the master dataset, and the transactional data qualifies to be part of a predetermined dispensable category, delete the transactional data in the central server even though the central server has authority over the first edge node regarding permissions and control in the system (see Shaath, paragraphs [0050], [0098]-[0102], [0107], and [0109]; Hardy, paragraph [0115]; see Todd, paragraph [0077]; the system can store local copies of data at other sites and have policies for those copies including based on number of versions/copies and copies matching some category).

With regard to claim 18, Todd in view of Childress, Bauer, Shaath, and Hardy teach wherein each one of the plurality of edge nodes is part of a distribute ledger database; and the data administration module is further configured to: store a copy of the master dataset on each one of the plurality of edge nodes (see Todd, Figure 6 and paragraphs [0078] and [0055]; each node/edge node has a copy of the master dataset data),
wherein said storing the copy on each one of the plurality of edge nodes comprises appending the copy to the distributed ledger on each one of the plurality of edge nodes (see Todd, Figure 6 and paragraphs [0078] and [0055]; each node/edge node has a copy of the master dataset data);
comparing the master dataset in the first edge node to the copies in the rest of the plurality of edge nodes; and when the comparison determines an inconsistency, update the master dataset in the first edge node and the copies in the rest of the plurality of edge nodes to be consistent based on a consensus derived from said comparison (see Todd, paragraph [0055]; a broadcast of the new data is sent and inspected/compared by the various nodes and a consensus is reached which will allow the actual updating/committing of the blockchain).

With regard to claim 19, Todd in view of Childress, Bauer, Shaath, and Hardy teach wherein the data administration module is further configured to update the transactional data in the central server to be consistent with the master dataset in the first edge node when the comparison determines that the transactional data in the central server is inconsistent with the master dataset in the first edge node (see Bauer, see col 12, lines 38-46 and col 13, lines 1-16; see Todd, paragraph [0077] and [0078]; the system allows for an admin node to have its own copy of the ledger where the system can utilize a comparison technique to determine that the admin node is not up-to-date and can perform a synchronization/replication step to update the central server to make it consistent with the data at the rest of the nodes).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al [US 2020/0137176 A1] in view of Bauer et al [US 5,870,759], Childress et al [US 2006/0225123 A1], Hardy et al [US 2019/0207768 A1], and Shaath et al [US 2006/0010150 A1] in further view of Carroll et al [US 2008/0255901 A1].
With regard to claim 20, Todd in view of Childress, Bauer, Shaath, and Hardy teach all the claim limitations of claim 17 as discussed above.
Todd in view of Childress, Bauer, Shaath, and Hardy teach wherein the first edge node is further configured to execute the transaction (see Todd, paragraphs [0055], [0061], and [0077]-[0078]; the system is able to locally store at the edge node transaction data).
Todd in view of Childress, Bauer, Shaath, and Hardy do not appear to explicitly teach the transaction is a sale, a trade, or a transfer, and/or a submission of documentation associated with a sale, a trade, or a transfer.
Carroll teaches the transaction is a sale, a trade, or a transfer, and/or a submission of documentation associated with a sale, a trade, or a transfer (see paragraphs [0036], [0092], and [0155]; the edge servers/nodes can relate to POS terminals that execute transactions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the network system of Todd in view of Childress, Bauer, Shaath, and Hardy by utilizing transaction information to relate to POS transaction information as taught by Carroll in order to allow users to be able to make purchases and order items thereby providing the users services to acquire items/products/services that they want while leveraging the user’s trust in the record/transaction storage system to ensure that the data is not tampered with and that the information stored can be trusted as an accurate record/history of transactions.

Response to Arguments
Applicant’s arguments (see the first paragraph on page 8 through the last paragraph on page 9) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Childress.  The applicant amended the claims to incorporate new limitations that required further search and consideration of the prior art.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would appear to teach or fairly suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        6/3/2022